The Court :
The first ground upon which appellants rely for a reversal of the judgment below is that the complaint is substantially defective. The averment is “ that on the said twenty-sixth day of' January, 1882, the defendants unlawfully entered upon said land, and turned this plaintiff out of the possession thereof, by threats and menacing conduct, and ever since that time said defendants have and still do hold the possession thereof by threats of violence against this plaintiff.” We think that the above averment brings this case within Section 1159, C. C. P., which provides that “ every person is guilty of a forcible entry * * * who, after entering peaceably upon real property, turns out by force, threats, or menacing conduct, the party in possession.”
2. The second finding is that the defendants “ then and there by force, threats, and menacing conduct toward the plaintiff, turned him out of the possession of said land, and ever since that time the defendants have and still do hold possession of said land;” and the evidence in this case was sufficient to support the finding.
3. The Court did not err in excluding evidence of a lease from Mary L. Gould to one of the defendants. (Voll v. Hollis, 60 Cal. 569.) .
Judgment and order affirmed.